Citation Nr: 1112315	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for pseudofolliculitis barbae, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for skin rashes, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for upper respiratory infection, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for skin / nerve movements, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

6.  Entitlement to service connection for ear aches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

7.  Entitlement to service connection for insomnia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

8.  Entitlement to service connection for vision problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

9.  Entitlement to an initial compensable rating for a left ankle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to June 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In an October 2009 Substantive Appeal (on a VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Yet no such hearing has been held, and the Veteran's hearing request has not been withdrawn.  In fact, in a recent March 2011 Motion to Remand, the Veteran's representative reiterated that the Veteran still desired the opportunity to appear at a Travel Board hearing.  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest opportunity, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


